Citation Nr: 1503490	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-30 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a compensable rating for a surgical scar resulting from the removal of a ganglion cyst at the right knee.

3.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

While VA has acquired additional VA treatment records since the most recent adjudicative decision by the RO, the Board has reviewed this evidence and finds that the only relevant information contained therein relates to his acquired psychiatric claim for which service connection is being granted.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

According to the procedural history of this case, the Veteran was originally service connected for a ganglion cyst in the right knee in a January 1970 decision with a noncompensable rating under 38 C.F.R. § 4.118, DC 7805, which addresses scars.  In a December 2001 rating decision, the RO increased his rating to 10 percent, but recharacterized the Veteran's knee disability under 38 C.F.R. § 4.71a, DC 5260, which addresses limitation of flexion.  During the course of the current appeal, the limitations of the Veteran's scar and his range of motion have been both considered.  

While it is improper to assign multiple ratings for the same disorder, it is possible in this case that the Veteran could receive separate ratings for his scar and any actual internal derangement of his knee.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Since both issues have been adequately considered, both issues are subject to review by the Board and have been recharacterized to reflect this.  


FINDINGS OF FACT

1. The Veteran's right knee disability was characterized by stiffness, some limitation of motion and a history of a tear to the semilunar cartilage; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability or locking episodes has not been shown.

2.  The scar to the veteran's right knee does not cause limitation of motion and is not in excess of 6 sq. in, nor is it unstable or painful upon examination.

3. In a December 2003 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder, characterized then as PTSD, was denied on the basis that PTSD was not currently shown.  

4. The evidence added to the record since the December 2003 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD and depression.  

5.  The Veteran has been diagnosed with PTSD based on a stressor that has been corroborated.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260 (2014).

2. The criteria for a separate 10 percent rating, but no more, for a right knee disability based on instability or injury to the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2014).

3. The criteria for a separate compensable rating for compensable rating for a surgical scar resulting from the removal of a ganglion cyst at the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DCs 7800-7806 (2008 & 2014).

4. The December 2003 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, then characterized as PTSD, is final.  38 U.S.C.A. § 7105 (West 2013); 38 C.F.R. § 20.1103 (2014).

5. As the evidence received subsequent to the December 2003 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD and depression, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).

6. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently in receipt of a 10 percent rating for his service-connected right knee under 38 C.F.R. § 4.71a, DCs 5210 and 5260 (2014) (addressing traumatic arthritis).  In order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show: 

* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).

See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the right knee based on limitation of motion.  

For example, at an orthopedic evaluation in September 2005, the Veteran complained of periods of decreased range of motion and swelling.  However, his range of motion included 0 degrees of extension and over 110 degrees of flexion.
  
At a VA examination in December 2005, he was observed to walk with a moderate limp.  Upon range of motion testing, he exhibited 0 degrees of extension and 65 degrees of flexion.  Although he complained of pain in such motion, it did not appear to cause additional limitation.  

At another knee evaluation in April 2008, the Veteran appeared to walk with a slight antalgic gait, but his range of motion included 0 degrees of extension and 110 degrees of flexion.  While there was some crepitus noted, it did not result in any additional limitation.  Next, at a VA examination in December 2008, he stated that his knee hurts at an 8/10 scale, but changes depending on usage and weather.  Upon examination, he displayed slightly limited strength and some complaints of pain in motion.  Nevertheless, his range of motion was still 7 degrees of extension and 80 degrees of flexion.  Importantly, although his extension was more limited that on previous occasions, it is still insufficient to warrant a separate compensable rating based on limitation of extension.  

Finally, at his most recent VA examination in November 2011, the Veteran indicated that he had received cortisone injections to control pain, which was worsened with use or inclimate weather.  However, upon examination, he exhibited 0 degrees of extension and 130 degrees of flexion.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his right knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).

See 38 C.F.R. § 4.71a.

Based on the evidence of record, the Board determines that a separate 10 percent rating is warranted based on residuals of a torn meniscus under DC 5259.  

Specifically, an April 2008 evaluation specifically referenced an MRI indicating an oblique tear of the posterior horn of the medial meniscus and the anterior horn of the lateral meniscus.  Moreover, the Veteran has often complained or residual pain resulting from this injury.  Based on these factors, a separate 10 percent rating is warranted for this disability. 

However, a rating in excess of 10 percent is not warranted, as instability to a "moderate" level or frequent episodes of locking pain have not been shown.  Specifically, at an evaluation in September 2005, his ligaments were observed to be intact and stability testing was normal.  At a VA examination in December 2005, the examiner observed tenderness along the knee, but no instability was noted.  Effectively the same observations were made at an evaluation in April 2008.  

Finally, at VA examinations in December 2008 and November 2011, the Veteran complained of episodes of "popping" and giving way.  He also stated that he wore a brace.  Upon examination, however, his cruciate and collateral ligaments were observed to be stable.  Moreover, frequent episodes of locking have not been observed at any time.  Therefore, the Board concludes that a separate 10 percent rating, but no more, is warranted for the Veteran's right knee disability based on instability.  

As it is part of the underlying claim, the Board has considered whether a separate compensable rating is warranted for his post-surgical scar.  In this regard, the Board notes that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Therefore, in this case, only the pre-amended criteria will apply.  

The applicable rating criteria for scars to the body, such as is the case here, are based on different criteria than for scars to the head, face and neck, which consider disfigurement as an additional factor.  In order to warrant a compensable rating for scars to areas such as the knee under the preamended criteria, the evidence must show that the scar is: 

* Deep, causing limitation of motion that is of an area exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801); 
* Superficial, not causing limitation of motion that is 144 square inches (929 sq. cm) or greater (10 percent under DC 7802);  
* Superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or 
* Superficial, and is painful upon examination (10 percent disabling under DC 7804). 

See 38 C.F.R. § 4.118 (pre-amended 2008).  A scar is "superficial" when it is not associated with underlying soft tissue damage.  

After a review of the relevant evidence, the Board determines that a separate compensable rating is not warranted for the scar to the Veteran's right knee.  First, there is no evidence that the scar is so substantial that it is 6 square inches or greater in size, nor is it reasonable to assume that a post-surgical scar would ever be so large.  Moreover, there has not been any evidence that the scar was either painful or unstable.  In fact, at his VA examination in November 2011, the Veteran specifically denied that the scar is either painful or unstable.  Therefore, a separate compensable rating is not warranted for his scar.  

In considering this claim, the Board has considered the Veteran's statements that his knee disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right knee according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Further, the evidence of record, including statements of the Veteran and medical professionals, does not show that these disabilities interact in a manner to make his disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, although the Veteran has submitted evidence to the SSA indicating that he is unemployable due to his health, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a separate 10 percent rating is warranted for the Veteran's right knee disability based on the tear to the semilunar cartilage, but any rating in excess of those already assigned are not warranted.  The appeal is denied to this extent.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  This claim was previously denied by the RO in December 2003 on the basis that an acquired psychiatric disorder had not been clinically identified.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence submitted since the December 2003 rating decision became final, the claim should be reopened.  Specifically, the evidence now includes a VA examination from April 2009 that diagnosed the Veteran with PTSD.  Moreover, the evidence also includes verification of a claimed stressor.  Not only is this evidence "new" in that it was not previously considered by the RO, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Therefore, the application to reopen the claim is granted and the claim is reopened.  

Service Connection

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he asserts is PTSD resulting from his experiences while on active duty.  Specifically, he reported being assigned as a vehicle driver when a nearby explosion killed a fellow Marine who was a friend of his.  At his VA examination in October 2012, he also indicated that he was often exposed to rocket and mortar attacks.  

In order to establish service connection for an acquired psychiatric disorder as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a) (2014).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Typically, if a Veteran did not engage in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2013); West v. Brown, 7 Vet. App. 70 (1994).

Finally, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).

In this case, service connection for an acquired psychiatric disorder should be granted.  First, in a February 2010 memorandum, VA determined that the Veteran's recollections regarding his stressor events were corroborated by the Military Records Research site.  The Board also concludes that the Veteran's general fear of hostile military activity is consistent with the places, types and circumstances of the Veteran's service.  

Next, the evidence of record includes a VA examination in April 2009 that diagnosed the Veteran with PTSD based on his corroborated in-service stressors.  While it is true that a subsequent VA examination in October 2012 determined that a diagnosis PTSD was not warranted, neither this examination report nor a subsequent addendum in March 2013 addresses why the April 2009 diagnosis should be discounted.  In the Board's view, the contradicting diagnoses of in the VA examinations places the evidence in equipoise, which is sufficient to warrant service connection.  Therefore, the claim is granted.  The nature and extent of the problem related to service is not before the Board at this time. 

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the grant of service connection for PTSD is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 10 percent for a right knee disability based on limitation of motion is denied. 

A separate 10 percent rating, but no more, for a right knee disability based on instability or injury to the semilunar cartilage is granted, subject to the law and regulations governing the payment of monetary benefits.  

A compensable rating for a surgical scar resulting from the removal of a ganglion cyst at the right knee is denied.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD and depression, is granted and the claim is reopened.

Service connection for an acquired psychiatric disorder, characterized as PTSD and depression, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


